A tough year for the financial sector… •2008 was a period of unprecedented financial, credit andcapital market stress –Consumers living beyond their means –Since 2001, home prices rose 46% –3.3% decline in median income –Fannie and Freddie create secondary market for subprimemortgages –Brokerage firms are allowed to leverage 30 to 1 How has the recession affected UNITY? •Unity’s 2008 results were affected by: –Markets for the guaranteed portion of SBA loans have closeddown –Scale back of the SBA program –Other-than-temporary impairment charges (“OTTI”) of $1.5million in 2008 –Higher provision for loan losses due to the economy –Increase in past due accounts –Increase in FDIC insurance UNITY’S Accomplishments! •Despite this challenging environment, Unity’s performance in2008 included the following accomplishments: –Total assets increased 19.4 percent –Total loans increased 16.2 percent –Total deposits increased 17.6 percent –Continued improvements in infrastructure –Unity remains well-capitalized –Unity remains profitable Strategic Direction •2009 Sales Direction •One sales leader, one bank with common goals •Everyone working as a team •Capitalize on market turmoil •Increasing market share •Relationship-based business model •Focus on demand deposits and savings versus high cost timedeposits •Stabilize Credit Quality •Effective cost control UNITY’S Branch Network Recent
